Citation Nr: 1628892	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-47 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus for the period prior to August 28, 2008.  

3.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's Type II diabetes mellitus for the period on and after August 28, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 2000 to June 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied both service connection for hypertension and an increased disability evaluation for the Veteran's Type II diabetes mellitus.  In March 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In November 2013, the Board remanded the Veteran's appeal to the RO for additional action.  

In January 2014, the Appeals Management Center (AMC) increased the evaluation for the Veteran's Type II diabetes mellitus from 20 to 40 percent disabling and effectuated the award as of August 28, 2008.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issues of the evaluations of the Veteran's Type II diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



FINDINGS OF FACT

1.  Service connection is currently in effect for Type II diabetes mellitus.  

2.  Hypertension is etiologically related to the Veteran's service-connected Type II diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for hypertension.  Therefore, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for Hypertension

The Veteran advances that service connection for hypertension is warranted secondary to his service-connected Type II diabetes mellitus.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for Type II diabetes mellitus.  

In his August 2008 claim for service connection, the Veteran advanced that his hypertension is related to his service-connected Type II diabetes mellitus.  

The report of a June 2012 VA hypertension examination states that the Veteran was initially diagnosed with hypertension in 2010.  The examiner opined that "[i]t is more likely than not that his hypertension is due to his obesity and lifestyle and not related to or caused by his diabetes."  

At the March 2013 Board hearing, the Veteran testified that his physicians had stated to him that his hypertension "could be attributed to diabetes but they didn't really like specific directly."  

The report of a December 2013 VA diabetes mellitus examination states that the Veteran's hypertension was "at least as likely as not (at least a 50% probability) due to [diabetes mellitus]."  

The Veteran asserts that service connection for hypertension is warranted secondary to his service-connected Type II diabetes mellitus.  He testified on appeal that his physicians had told him that hypertension is related to his diabetes mellitus.  While the July 2012 VA examination report concluded that the Veteran's hypertension is "not related to or caused by his diabetes," the December 2013 VA examination report determined that his hypertension was "at least as likely as not (at least a 50% probability) due to [diabetes mellitus]."  Give the VA examiners' contradictory conclusions, the Board finds that the evidence is in at least equipoise as to whether the Veteran's hypertension is etiologically related to his service-connected Type II diabetes mellitus.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hypertension is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is granted.  


REMAND

The Veteran asserts that a disability evaluation in excess of 40 percent is warranted for his Type II diabetes mellitus.  In his January 2016 Appellant's Post-Remand Brief, the accredited representative advanced that an increased evaluation is warranted for the Veteran's diabetes mellitus due to his symptoms "reflecting uncontrolled diabetes even on insulin therapy."  

The Veteran was last afforded a VA examination which addressed his Type II diabetes mellitus in December 2013.  The December 2013 examination report conveys that the Veteran's "current regimens did not control [diabetes mellitus] well" and his diabetic symptoms were consisted with "uncontrolled diabetes."  

Clinical documentation pertaining to treatment of the Veteran's Type II diabetes mellitus after December 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the Veteran's contentions that his Type II diabetes mellitus remains uncontrolled, the Board finds that further VA diabetes mellitus evaluation is required to adequately address the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his Type II diabetes mellitus after December 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record all VA clinical documentation, not already of record, pertaining to treatment of the Veteran after December 2013.  

3.  Schedule the Veteran for a VA diabetes mellitus examination in order to assist in determining the current nature and severity of his service-connected Type II diabetes mellitus and associated vocational impairment.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


